Name: Decision of the EEA Joint Committee No 23/97 of 30 April 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  transport policy;  industrial structures and policy;  organisation of transport;  European construction;  European Union law
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/70 DECISION OF THE EEA JOINT COMMITTEE No 23/97 of 30 April 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 28/95 (1); Whereas, between 5 December 1995 and 4 December 1996, eight new Community acts were adopted in the field of transport by inland waterway which are considered relevant for the European Economic Area and which should, for practical reasons, be dealt with in one single decision of the EEA Joint Committee; Whereas the relevant Community acts in the field of transport by inland waterway are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Annex XIII to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of Council Regulations (EC) No 2819/95, (EC) No 1356/96, (EC) No 2254/96, (EC) No 2255/96, Commission Regulations (EC) No 2310/96, (EC) No 2326/96 and Council Directives 96/50/EC and 96/75/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 Dates concerning the entry into force or implementation of the acts mentioned in the Annex to this Decision shall, for the purposes of the Agreement, be read as follows:  where the date of entry into force or implementation of the acts precedes the date of entry into force of this Decision, the date of entry into force of this Decision shall apply,  where the date of entry into force or implementation of the act is after the date of entry into force of this Decision, the date of entry into force or implementation of the act shall apply. Article 4 This Decision shall enter into force on 1 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 231, 28. 9. 1995, p. 59. ANNEX to Decision No 23/97 of the EEA Joint Committee Annex XIII (Transport) to the EEA Agreement shall be amended as specified below. A. Chapter I. INLAND TRANSPORT The following indent shall be added in point 11 (Council Regulation (EEC) No 1107/70):  396 R 2255: Council Regulation (EC) No 2255/96 of 19 November 1996 (OJ L 304, 27. 11. 1996, p. 3). B. Chapter IV. TRANSPORT BY INLAND WATERWAY 1. The following point shall be inserted after point 43a (Council Regulation (EEC) No 3921/91): 43b. 396 R 1356: Council Regulation (EC) No 1356/96 of 8 July 1996 on common rules applicable to the transport of goods or passengers by inland waterway between Member States with a view to establishing freedom to provide such transport services (OJ L 175, 13. 7. 1996, p. 7). 2. The following indents shall be added in point 44 (Council Regulation (EEC) No 1101/89):  395 R 2819: Council Regulation (EC) No 2819/95 of 5 December 1995 (OJ L 292, 7. 12. 1995, p. 7),  396 R 2254: Council Regulation (EC) No 2254/96 of 19 November 1996 (OJ L 304, 27. 11. 1996, P. 1),  396 R 2310: Council Regulation (EC) No 2310/96 of 2 December 1996 (OJ L 313, 3. 12. 1996, p. 8). 3. The following point shall be inserted after point 44 (Council Regulation (EEC) No 1101/89): 44a. 396 R 2326: Commission Regulation (EC) No 2326/96 of 4 December 1996 apportioning, for 1996, the contributions by the Community and the Member States concerned to the scrapping funds referred to in Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport (OJ L 316, 5. 12. 1996, p. 13). 4. The following point shall be inserted after point 45 (Commission Regulation (EEC) No 1102/89): 45a. 396 L 0075: Council Directive 96/75/EC of 19 November 1996 on the systems of chartering and pricing in national and international inland waterway transport in the Community (OJ L 304, 27. 11. 1996, p. 12). 5. The following point shall be inserted after point 46a (Council Directive 91/672/EEC): 46b. 396 L 0050: Council Directive 96/50/EC of 23 July 1996 on the harmonization of the conditions for obtaining national boatmasters' certificates for the carriage of goods and passengers by inland waterway in the Community (OJ L 235, 17. 9. 1996, p. 31). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: in Annex I, the words European Union model  shall, with regard to boatmasters'certificates for the carriage of goods and passengers by inland waterway issued by EFTA States, be deleted.